Exhibit 10.43

SERVICES AGREEMENT
This SERVICES AGREEMENT (this “Agreement”) is entered into as of November 4,
2011, by and between Chiron Topco, Inc., a Delaware corporation (the “Company”),
and CPPIB Equity Investments Inc. (the “Service Provider”).
WHEREAS, the Company has been retained to provide certain strategic advisory
services to Kinetic Concepts, Inc., a Texas corporation (“KCI”), pursuant to
that certain Services Agreement, by and between the Company and KCI, dated as of
the date hereof (as amended from time to time, the “KCI Services Agreement”);
and
WHEREAS, the Company desires to retain and avail itself of the Service Provider,
and the Service Provider desires to perform for the Company certain Services (as
defined below) pursuant to the terms set forth herein, in order to assist the
Company in performing the services required to be provided by it pursuant to the
KCI Services Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties hereby agree as follows:
1.Certain Definitions.  The following terms shall have the following meanings
for the purposes of this Agreement. Other capitalized terms used but not defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement.
“Affiliate” means, in relation to any Person, any other Person directly or
indirectly controlling or controlled by or under common control with such Person
and, for this purpose, “control” (including, with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) shall mean
the possession, directly or indirectly, of the power to direct or procure the
direction of the management and policies of such Person, whether through the
ownership of shares, by contract or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Apax Funds” means, collectively, Chiron A Sàrl, Chiron B1 Sàrl, Chiron US Sàrl,
Eagle AIV LP and their respective Permitted Transferees (or their respective
nominees, designees or trustees).
“Apax Service Provider” means Apax Partners, L.P.
“Business Day” means a day (excluding Saturdays and Sundays) on which banks are
generally open in New York for the transaction of normal banking business.
“Closing” has the meaning set forth in the Partnership Agreement.
“Company” has the meaning set forth in the preamble.
“Company Group” means the Company and its subsidiaries and Affiliates.
“Consortium Members” means (23) the Apax Funds, (23) the CPPIB Group and (23)
the PSPIB Group.
“CPPIB Group” means, collectively, CPP Investment Board Private Holdings Inc.
and its Permitted Transferees (or their respective nominees, designees or
trustees).
“Exit Event” means (23) a direct or indirect sale of equity securities of KCI in
a change of control transaction, (23) an Initial Public Offering, (23) a
liquidation of the Company, (23) the sale of all or substantially all of the
Company’s assets or (23) any other event analogous to such events, in each case
(other than in the case of clause (ii)), to the extent that such event results
in any Consortium Member (or any Affiliate or designee of a Consortium Member)
receiving proceeds in respect of its equity securities of any company in the
Company Group. For the

1
    

--------------------------------------------------------------------------------

 

avoidance of doubt, the transfer by KCI of its equity securities in LifeCell
Corporation to Chiron Guernsey L.P. Inc. shall not constitute an “Exit Event”.
“Indemnification Agreement” means the Indemnification Agreement, dated as of the
date hereof, by and among the Service Provider, the Apax Service Provider, the
PSPIB Service Provider, Chiron Guernsey Holdings L.P. Inc., Chiron Holdings GP,
Inc., Chiron Guernsey L.P. Inc., Chiron Guernsey GP Co. Limited, the Company,
Chiron Holdings, Inc. and KCI (as amended, restated or otherwise modified from
time to time).
“Indemnitees” has the meaning set forth in Section 8.
“Initial Public Offering” means an initial public offering of equity securities
of any company in the Company Group.
“KCI” has the meaning set forth in the recitals.
“KCI Services Agreement” has the meaning set forth in the recitals.
“Limited Partnership Units” has the meaning set forth in the Partnership
Agreement.
“Loss” has the meaning set forth in Section 8.
“Merger Agreement” means the Agreement and Plan of Merger, dated as of July 12,
2011, by and among Chiron Holdings, Inc., Chiron Merger Sub, Inc. and KCI (as
amended, restated or otherwise modified from time to time).
“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of Chiron Guernsey Holdings L.P. Inc., dated as of the date hereof,
among the parties thereto (as amended, restated or otherwise modified from time
to time).
“Permitted Syndication Transfer” has the meaning set forth in the Partnership
Agreement.
“Permitted Transferee” has the meaning set forth in the Partnership Agreement.
“Pro Rata Share” means with respect to the Service Provider, a fraction
(expressed as a percentage), the numerator of which is the aggregate number of
Limited Partnership Units held by Affiliates of the Service Provider (and
Permitted Transferees of such Affiliates) and the denominator of which is the
aggregate number of Limited Partnership Units held by the Apax Funds and
Affiliates of each of the Service Provider, the Apax Funds, the Apax Service
Provider and the PSPIB Service Provider (and Permitted Transferees of the Apax
Funds and such Affiliates). For purposes of this definition, (i) the number of
Limited Partnership Units held by a Person shall include the number of Limited
Partnership Units Transferred or deemed to be Transferred by such Person in a
Permitted Syndication Transfer and (ii) any specific Limited Partnership Unit
may only be counted once for purposes of determining each of the numerator and
denominator in the calculation set forth in the immediately preceding sentence.
“PSPIB Group” means, collectively, Port-aux-Choix Private Investments II Inc.
and its Permitted Transferees (or their respective nominees, designees or
trustees).
“PSPIB Service Provider” means Datura Private Investments Inc.
“Related Persons” has the meaning set forth in Section 8.
“Service Provider” has the meaning set forth in the preamble.
“Services” has the meaning set forth in Section 2(a).
“Services Fee” has the meaning set forth in Section 3.

2
    

--------------------------------------------------------------------------------

 

“Sharing Percentage” means (23) 67% if LifeCell Corporation is a member of the
Company Group or (23) 100% if LifeCell Corporation is not a member of the
Company Group.
“Term” has the meaning set forth in Section 6(a).
“Transfer” has the meaning set forth in the Partnership Agreement.
2.Services.
(a)The Service Provider hereby agrees that, during the Term, it will provide to
the Company services relating to financing and strategic business planning in
respect of the Company and services to assist the Company in fulfilling its
obligations pursuant to Section 2(a)(i) of the KCI Services Agreement
(collectively, “Services”); provided, however, that the Service Provider shall
act as a Service Provider and shall not be involved in the management and/or the
operational business of the Company Group; provided further, that the Service
Provider shall not in the provision of its Services arrange or advise on the
merits of any acquisition or divestiture of shares, hedging products or other
investments and shall not be required to provide any services which constitute
regulated activities under the United Kingdom Financial Services and Markets Act
2000, as amended.
(b)The Service Provider shall devote such time and efforts to the performance of
the Services as the Service Provider deems reasonably necessary or appropriate;
provided, however, that no minimum number of hours is required to be devoted by
the Service Provider on a weekly, monthly, annual or other basis. The Company
acknowledges that the Service Provider’s services are not exclusive to the
Company and that the Service Provider may render services (including, without
limitation, services similar to the Services) to any other Person, including a
competitor of any company in the Company Group. In providing Services to the
Company, the Service Provider will act as an independent contractor and it is
expressly understood and agreed that this Agreement is not intended to create,
and does not create, any partnership, agency, joint venture or similar
relationship and that no party has the right or ability to contract for or on
behalf of any other party or to effect any transaction for the account of any
other party.
(c)The Service Provider shall provide and devote to the performance of this
Agreement such partners, employees and agents of the Service Provider as the
Service Provider shall deem appropriate to the furnishing of the Services
required. The fees and other compensation payable to the Service Provider under
this Agreement shall be paid by the Company regardless of the extent of Services
requested by the Company pursuant to this Agreement, and regardless of whether
or not the Company requests the Service Provider to provide any such Services.
3.Services Fees.  During the Term, the Company shall pay to the Service Provider
(or its designee) the Service Provider’s Pro Rata Share (as of the time of
determination) of an annual fee for the Services (“Services Fee”), in an amount
equal to the product of (x) 0.30% of the aggregate sum invested (as of the time
of determination, taking into account any reduction in the sum invested,
including as a result of any Exit Event) directly or indirectly by the
Consortium Members, their Affiliates and any Person investing by means of a
Permitted Syndication Transfer or a transaction deemed to be a Permitted
Syndication Transfer (whether through the subscription for debt and equity
securities or otherwise) in the Company Group and (y) the Sharing Percentage (as
of the time of determination). In each year of the Term, the Services Fee, the
applicable Pro Rata Share and the Sharing Percentage shall be determined on, and
the Services Fee shall be payable in advance in four quarterly installments due
on each of, January 1, April 1, July 1 and October 1, or if any such date shall
not be a Business Day, on the immediately preceding Business Day. The initial
annual Services Fee is currently expected to be $861,569.11. Upon the execution
of this Agreement, the Company shall pay the Service Provider or its designee a
pro rata portion of the October 1, 2011 quarterly installment in the amount of
$136,415.11.
4.Expense Reimbursement.  The Company shall reimburse the Service Provider for
all of the Service Provider’s reasonable out-of-pocket fees and expenses
(including travel expenses and the fees and expenses of

3
    

--------------------------------------------------------------------------------

 

accountants, attorneys and other advisors retained by the Service Provider)
incurred by the Service Provider and its partners, members, employees, agents,
Affiliates, or designees in connection with the rendering of Services pursuant
to this Agreement. Such expenses shall be reimbursed by wire transfer of
immediately available funds promptly upon the request of the Service Provider
(but in any case no later than five (5) Business Days following such request)
and shall be in addition to any other fees or amounts payable to the Service
Provider pursuant to this Agreement.
5.Payment of Fees & Other Amounts.  All fees, compensation and other amounts
payable to the Service Provider and/or its designee(s) pursuant to this
Agreement shall be paid by the Company by wire transfer of immediately available
funds to the account(s) designated by the Service Provider or its designee(s) to
the Company, except that, solely with respect to the fees set forth in
Section 3, such fees may be payable other than in cash at the discretion of the
board of directors of Chiron Holdings GP, Inc. For purposes of the calculations
under this Agreement a year has three hundred and sixty (360) days.
6.Term.
(a)    This Agreement shall remain in effect until the parties hereto mutually
agree in writing to terminate this Agreement (the “Term”), in which case this
Agreement shall terminate on the date which is a following anniversary of the
date hereof; provided, however, that this Agreement shall automatically
terminate (i) upon any Exit Event other than an Initial Public Offering and (ii)
immediately following the consummation of an Initial Public Offering unless the
Company, by delivery of a written notice to the Service Provider prior to such
consummation, otherwise elects to continue this Agreement in full force and
effect. Upon termination of this Agreement, the Company shall pay the Service
Provider in cash (23) all unpaid fees and expenses due hereunder and (23), if
this Agreement terminates in connection with an Exit Event, the net present
value (using a discount rate equal to the yield as of such termination date on
U.S. Treasury securities of like maturity based on the time such payments would
have been due) of the Services Fees that would have been payable with respect to
the period from the termination date through the twelfth (12th) anniversary of
the Closing, or, if terminated following the twelfth (12th) anniversary of the
Closing, through the first (1st) anniversary of the Closing occurring after the
termination date; provided that, for purposes of calculating such net present
value, the amount of the Services Fees that would have been payable with respect
to a period shall be calculated based on (x) the aggregate sum invested directly
or indirectly by the Consortium Members and their Affiliates immediately prior
to such termination and (y) the Sharing Percentage in effect immediately prior
to such termination.
(b)    Notwithstanding any termination of this Agreement in its entirety in
accordance with this Section 6, (23) the provisions of Sections 3, 4 and 5 shall
survive until all amounts due and payable thereunder are paid, (23) the
provisions of Section 7 shall survive until the final liquidation and
dissolution of the Company and (23) the provisions of this Section 6 and
Sections 8 through 20 shall survive indefinitely.
7.Regulatory Compliance.  The Service Provider shall have the right to assign or
otherwise restructure any amounts payable to the Service Provider hereunder to
ensure regulatory compliance by the Service Provider, its Affiliates and
designees.
8.Indemnification.  The Company agrees to indemnify, exonerate and hold free and
harmless the Service Provider and each of its partners, shareholders, members,
controlling persons, Affiliates, directors, officers, fiduciaries, managers,
employees and agents and each of the partners, shareholders, members,
controlling persons, Affiliates, directors, officers, fiduciaries, managers,
employees, agents and professional advisors of each of the foregoing
(collectively, “Related Persons” and, together with the Service Provider , the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, liabilities, losses, damages, claims, costs and expenses (including any
expense relating to enforcement of rights and obligations hereunder and
reasonable attorneys’ fees and expenses incurred in connection with the
investigation, settlement and/or defense thereof, including in respect of third
party claims), awards or settlements incurred by an Indemnitee (a “Loss”,
provided that, for avoidance of doubt, the term “Loss” shall not be deemed to
include any diminution in value of the investment by the Service Provider’s
affiliated investment funds (including without limitation members of the CPPIB
Group and their Affiliates),

4
    

--------------------------------------------------------------------------------

 

directly or indirectly, in the Company) before or after the date of this
Agreement and arising out of, resulting from, or relating to: (23) this
Agreement or the Services provided hereunder, (23) the transactions contemplated
by the Merger Agreement, (23) any advice or other Services provided by the
Service Provider to the Company whether before, after or on the date hereof or
(23) any indemnities or “hold harmless” obligations entered into by the Service
Provider or any of its Related Persons with any auditor, service providers,
consultant or other person in connection with the transaction contemplated by
the Merger Agreement; provided, that the Company will only be required to
indemnify, exonerate and hold free and harmless such Indemnitees from such
Losses to the extent that such Losses are attributable to the actions or
omissions of or otherwise attributable to the Company; provided further, that
the foregoing indemnification rights shall not be available to the extent that
(a) any such Losses are incurred as a result of such Indemnitee’s willful
misconduct or fraud or (b) subject to the rights of contribution provided for
below, to the extent indemnification for any Losses would violate any applicable
law or regulation, in each case, as determined by a final non-appealable ruling
of a court of competent jurisdiction. In any action, suit or proceeding against
any Indemnitee relating to or arising out of, or alleged to relate to or to
arise out of, any such action or non-action, the Indemnitee shall have the right
jointly to employ, at the expense of the Company, counsel of the Indemnitee’s
choice, which counsel shall be reasonably satisfactory to the Company, in such
action, suit or proceeding. The indemnification rights contained in this
Agreement shall be cumulative and in addition to any and all other rights,
remedies and recourse to which an Indemnitee, its heirs, successors, assignees
and administrators are entitled. The indemnification provided in this Agreement
will inure to the benefit of the heirs, successors, assignees and administrators
of each of the Indemnitees. If the indemnification provided for above is
unavailable in respect of any Losses, then, in lieu of indemnifying an
Indemnitee, the Company agrees to contribute to the amount paid or payable by
such Indemnitee in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand, and such Indemnitee, on the other hand, in
connection with the actions which resulted in such Losses, as well as any other
equitable considerations.
9.Disclaimer; Limitation of Liability.
(a)    The Service Provider makes no representations or warranties, express or
implied, in respect of any of the Services to be rendered by it hereunder. In no
event shall any Indemnitee be liable to any member of the Company Group for any
act, alleged act, omission or alleged omission that does not constitute fraud or
willful misconduct of such Indemnitee as determined by a final, non-appealable
determination of a court of competent jurisdiction.
(b)    In no event will any Indemnitee be liable to any member of the Company
Group or to any of their respective officers, directors, employees or agents for
any indirect, special, incidental, punitive or consequential damages, including,
without limitation, lost profits or savings, whether or not such damages are
foreseeable, or for any third-party claims (whether based in contract, tort or
otherwise), relating to the Services to be provided hereunder.
(c)    Each Indemnitee shall have the right to (23) engage or invest in the same
or similar business activities or lines of business as any member of the Company
Group and (23) conduct business with any client or customer of any member of the
Company Group. No Indemnitee shall be liable to any member of the Company Group
for breach of any duty (contractual or otherwise) by reason of any such
activities.
(d)    In the event that any Indemnitee acquires knowledge of a potential
transaction or matter that may be a corporate opportunity for any member of the
Company Group on the one hand, and any Indemnitee, (or another Person, including
without limitation, any member of the CPPIB Group, any Affiliate of the Service
Provider, any other client of the Indemnitee or any investment made by such
person or client), on the other hand, no Indemnitee shall have any duty
(contractual or otherwise) to communicate or present such corporate opportunity
to any member of the Company Group and, notwithstanding any provision hereunder,
no Indemnitee shall be liable to any member of the Company Group for breach of
any duty (contractual or otherwise) by reason of the fact that any Indemnitee
directly or indirectly pursues or acquires such opportunity for itself, directs
such opportunity to another Person, or does not present such opportunity to any
member of the Company Group.

5
    

--------------------------------------------------------------------------------

 

10.Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or (c)
on the earlier of confirmed receipt or the fifth Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. In the case of the Company all notices shall be
delivered to its registered address and in the case of the Service Provider to
the address set out below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:
To the Service Provider:
CPPIB Equity Investments Inc.
One Queen Street East, Suite 2600
P.O. Box 101
Toronto, Ontario M5C 2W5
Attention: Erik Levy
Facsimile: (416) 868-8684
with a copy (which shall not constitute notice to the Service Provider) to:
Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, New York 10036
Attention: Stefan Stauder
Facsimile: (212) 880-6161
To the Company:
Chiron Topco, Inc.
c/o 601 Lexington Avenue, 53rd Floor
New York, New York 10022
Attention: Buddy Gumina
Facsimile: (646) 349-3306
c/o Canada Pension Plan Investment Board
One Queen Street East, Suite 2600
P.O. Box 101
Toronto, Ontario M5C 2W5
Attention: Erik Levy
Facsimile: (416) 868-8684
c/o Public Sector Pension Investment Board
1250 René-Lévesque Blvd. West, Suite 900
Montréal, Québec H3B 4W8
Attention: First Vice President and Chief Legal Officer
Facsimile: (514) 937-0403
with a copy (which shall not constitute notice to the Company) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017


6
    

--------------------------------------------------------------------------------

 

Attention: Ryerson Symons, Esq.
Facsimile: (212) 455-2502
11.Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by any party without the prior written
consent of the other parties hereto, and any such assignment without such prior
written consent shall be null and void; provided, however, that the Service
Provider may assign, without the consent of any party hereto, any or all of its
rights, interests and obligations under this Agreement to any of its Affiliates.
12.Successors and Assigns.  All covenants and agreements contained in this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
13.Amendments.  Except as otherwise expressly provided herein, this Agreement
may be amended, modified, or waived only by a written instrument signed by the
Service Provider, the Company, the Apax Service Provider and the PSPIB Service
Provider. The Apax Service Provider and the PSPIB Service Provider shall each be
express third-party beneficiaries of this Section 13.
14.Waiver.  No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.
15.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard in the state or federal courts of the State of Delaware,
and the parties agree to jurisdiction and venue therein.
16.Further Action.  The parties agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.
17.Entire Agreement.  This Agreement, the Partnership Agreement and the
Indemnification Agreement embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties hereto, written or oral, that may have related to the subject matter
hereof in any way.
18.Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
19.Counterparts.  This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which together shall
constitute one and the same agreement.
20.Delivery by Facsimile or Email.  This Agreement and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or email with scan or facsimile
attachment, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto or to any such agreement or instrument, each other
party hereto or thereto shall re-execute original forms thereof and deliver them
to all other parties. No party hereto or to any such agreement or instrument
shall raise the use of a facsimile machine or email to deliver a signature or
the fact that any signature or agreement or instrument

7
    

--------------------------------------------------------------------------------

 

was transmitted or communicated through the use of a facsimile machine or email
as a defense to the formation or enforceability of a contract, and each such
party forever waives any such defense.
* * * * *


IN WITNESS WHEREOF, each of the undersigned parties has caused this Agreement to
be executed on its behalf as of the date first above written by its officer or
representative thereunto duly authorized.
CHIRON TOPCO, INC.
By: /s/William “Buddy” Gumina
Name: Buddy Gumina
Title: President





8
    

--------------------------------------------------------------------------------




CPPIB EQUITY INVESTMENTS INC.
By: /s/ Jim Fasano
Name: Jim Fasano
Title: Authorized Signatory
By: /s/ André Bourbonnais
Name: André Bourbonnais
Title: Authorized Signatory




